Citation Nr: 0636038	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  04-41 613A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tampa, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred during private hospitalization in 
February 2004.


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The veteran served on active duty from December 1995 to May 
2001.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2004 decision of the Tampa, 
Florida, Department of Veterans Affairs Medical Center 
(VAMC).


FINDINGS OF FACT

1.  The veteran is not currently service-connected for any 
disability.

2.  The veteran presented himself at the emergency room of 
Florida Hospital on February 4, 2004, with complaints of 
severe abdominal pain, headache, and vomiting, diagnosed as 
acute gastroenteritis; the appellant was discharge to home 
several hours later in stable condition.

3.  Prior authorization was not received for private medical 
services at VA expense.

4.  Emergency room treatment from Florida Hospital in 
February 2004 was non-emergent.

5.  A VA facility was feasibly available at the time the 
veteran received treatment at Florida Hospital in February 
2004


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses incurred at Florida Hospital on February 4, 
2004, have not been met. 38 U.S.C.A. §§ 1703, 1725, 1728 
(West 2002); 38 C.F.R. §§ 17.54, 17.120, 17.1000-1008 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must 
inform the claimant of any information and evidence not of 
record that (1) is necessary to substantiate the claim; (2) 
VA will seek to provide; and (3) the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio, 
supra. at 187; 38 C.F.R. § 3.159(b) (2005).  As a fourth 
notice requirement, VA must "request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim."  38 C.F.R. § 3.159(b) (1); see also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

The Board finds that the VCAA letter sent to the appellant in 
September 2004 complied with statutory notice requirements as 
outlined above in light of the unique nature of the claim for 
payment or reimbursement of unauthorized medical expenses.  
We observe that, while VA's duty to notify and assist has 
been significantly expanded under the VCAA, the United States 
Court of Appeals for Veterans Claims (Court) ruled in Manning 
v. Principi, 16 Vet. App. 534, 542-43 (2002), that the 
provisions of the VCAA are not applicable where the law, not 
the factual evidence, is dispositive.  In Barger v. Principi, 
16 Vet. App. 132, 138 (2002), the Court held that the 
provisions of the VCAA are not applicable to statutes and 
regulations, which concern special provisions relating to VA 
benefits, and those statutes and regulations contain their 
own notice provisions.

As this case concerns a legal determination of whether the 
veteran is entitled to payment or reimbursement for medical 
expenses under 38 U.S.C.A. § 1703, 1725, & 1728, the 
provisions of the VCAA are not applicable.  The relevant 
provisions to this claim contain their own notice 
requirements.  Regulations at 38 C.F.R. § 17.120-33 discuss 
the adjudication of claims for reimbursement of unauthorized 
medical expenses.  According to 38 C.F.R. § 17.124, the 
veteran has the duty to submit documentary evidence 
establishing the amount paid or owed, an explanation of the 
circumstances necessitating the non-VA medical treatment, and 
"other evidence or statements that are deemed necessary and 
requested for adjudication of the claim."  When a claim for 
reimbursement of unauthorized medical expenses is disallowed, 
VA is required to notify the claimant of its reasons and 
bases for denial, his or her appellate rights, and to furnish 
all other notifications or statements required by Part 19 of 
Chapter 38.  38 C.F.R. § 17.132.
In this case, the veteran was provided with a Statement of 
the Case (SOC) in November 2004 that informed him of the 
evidence that VA had considered the pertinent laws and 
regulations, and the reasons and bases for VA's decision.  
This SOC cited to the provisions of 38 U.S.C.A. § 1725 and 38 
C.F.R. § 17.1002 which govern the reimbursement of unapproved 
emergency care of nonservice-connected disabilities.  A 
review of the reasons and bases given for denial clearly 
informed the veteran that his treatment was deemed non-
emergent and that VA facilities were feasibly available for 
his care.  Therefore, the Board is satisfied that the VAMC 
considered the relevance of these provisions to the claim.  
He was clearly informed of what type of evidence was required 
to establish such a claim, that is, evidence that the 
services rendered were done in a medical emergency.  An 
understanding of this is evidence by the veteran's 
statements, wherein he specifically states that his severe 
abdominal pain made his medical treatment an emergency.

The veteran was informed of his appellate rights, to include 
appearing before VA at a hearing on appeal, which the veteran 
declined in his November 2004 substantive appeal, VA Form 9.  
Also, the emergency room treatment records from February 2004 
are associated with the claims file along with the VA medical 
review of eligibility for non-VA emergency care with 
consideration of the Millennium Health Care Act.

Based on the above analysis, the Board finds that VA has 
fulfilled its duty to assist the appellant in the development 
of the current claim.  To the extent that VA in anyway has 
failed to fulfill any duty to notify and assist the 
appellant, the Board finds that error to be harmless.  See 38 
C.F.R. § 20.1102; see also Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004) (The "harmless error doctrine" is applicable 
when evaluating VA's duty to notify and assist).  Of course, 
an error is not harmless when it "reasonably affected the 
outcome of the case."  ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).  As noted above, the veteran was 
clearly aware that in order to receive benefits under these 
provisions he would have to show that various criteria were 
met.  As the veteran is aware of the need to submit evidence 
on this matter, further remand merely to tell the veteran 
what he apparently already knows would needlessly delay a 
final decision.  Ultimately, this oversight is harmless 
error.  In this regard, while perfection is an aspiration, 
the failure to achieve it in the administrative process, as 
elsewhere in life, does not, absent injury, require a repeat 
performance.  Miles v. M/V Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).

Accordingly, the Board finds that no reasonable possibility 
exists that further assistance would aid in the 
substantiation of the appellant's claim.  In addition, as the 
veteran has been provided with the opportunity to present 
evidence and arguments on his behalf and availed himself of 
those opportunities, appellate review is appropriate at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Payment or Reimbursement for of Non-VA Medical Services

Initially, in adjudicating a claim for reimbursement of 
medical expenses, the Board must make a factual determination 
as to whether VA gave prior authorization for the non-VA 
medical care that the veteran received in a private facility 
in September 2003.  See 38 U.S.C.A. § 1703(a); see also 38 
C.F.R. § 17.54.  This is a factual, not a medical, 
determination.  Similes v. Brown, 5 Vet. App. 555 (1994).  In 
this case, there is no evidence that the veteran obtained 
proper prior authorization for payment or reimbursement of 
the private medical expenses he incurred in February 2004.  
The veteran stated in August 2004 that he had called the 
Orlando VAMC concerning his sickness shortly after 5pm on 
February 4, 2004, and was told by a nurse that clinic hours 
were over so he should go to a regular hospital emergency 
room.  There is no documentary evidence of this conversation.  
However, even if there was, this is not approval by VA for 
treatment at a non-VA facility at VA expense.  Therefore, the 
Board finds that prior authorization for non-VA medical care 
at VA expense was not obtained.

The veteran seeks reimbursement or payment for unauthorized 
medical expenses incurred during emergency room treatment at 
Florida Hospital on February 4, 2004.  The veteran contends 
that he became severely ill with stomach pain and vomiting on 
this day, after eating what he believes was bad chicken a day 
earlier.  He argues that his condition was emergent and VA 
facilities were not available based on his conversation with 
a nurse at Orlando VAMC.

The law provides that, to the extent allowable, payment or 
reimbursement of the expenses of care, not previously 
authorized, in a private or public (or Federal) hospital not 
operated by VA, or of any medical services not previously 
authorized including transportation may be paid on the basis 
of a claim timely filed, under the following circumstances:

(a) Care or services not previously 
authorized were rendered to a veteran in 
need of such care or services:

(1) For an adjudicated service-
connected disability;
(2) For nonservice-connected 
disabilities associated with and 
held to be aggravating an 
adjudicated service-connected 
disability;
(3) For any disability of a veteran 
who has a total disability permanent 
in nature, resulting from a service- 
connected disability;
(4) For any illness, injury or 
dental condition in the case of a 
veteran who is participating in a 
rehabilitation program under 38 
U.S.C.A. § Chapter 31 and who is 
medically determined to be in need 
of hospital care or medical services 
for reasons set forth in 38 C.F.R. § 
17.48(j); and

(b) Care and services not previously 
authorized were rendered in a medical 
emergency of such nature that delay would 
have been hazardous to life or health, 
and

(c) VA or other Federal facilities were 
not feasibly available, and an attempt to 
use them beforehand or obtain prior VA 
authorization for the services required 
would not have been reasonable, sound, 
wise, or practicable, or treatment had 
been or would have been refused.

See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120; see also Zimick 
v. West, 11 Vet. App. 45, 49 (1998).

In this case, the veteran does not meet all of the criteria 
of 38 C.F.R. § 17.120(a).  Service connection is not in 
effect for any disability, thus he cannot meet the criteria 
of a non- service-connected disability having aggravated a 
service- connected disability.  Additionally, there is no 
evidence that the veteran is participating in a 
rehabilitation program.  The provisions in 38 C.F.R. § 17.120 
are conjunctive, not disjunctive.  See Melson v. Derwinski, 1 
Vet. App. 334 (June 1991) [use of the conjunctive "and" in 
a statutory provision meant that all of the conditions listed 
in the provision must be met]; compare Johnson v. Brown, 7 
Vet. App. 95 (1994) [only one disjunctive "or" requirement 
must be met in order for an increased rating to be assigned].  
Thus, the Board need not address (b) and (c), although these 
criteria will be discussed in more detail below.

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000- 
1008.  Section 1725 was enacted as part of the Veterans 
Millennium Health Care and Benefits Act, Public Law 106- 177.  
The provisions of the Act became effective as of May 29, 
2000.  To be eligible for reimbursement under this authority 
the veteran has to satisfy all of the following conditions:

(a) The emergency services were provided 
in a hospital emergency department or a 
similar facility held out as providing 
emergency care to the public;

(b) The claim for payment or 
reimbursement for the initial evaluation 
and treatment is for a condition of such 
a nature that a prudent layperson would 
have reasonably expected that delay in 
seeking immediate medical attention would 
have been hazardous to life or health 
(this standard would be met if there were 
an emergency medical condition 
manifesting itself by acute symptoms of 
sufficient severity (including severe 
pain) that a prudent layperson who 
possesses an average knowledge of health 
and medicine could reasonably expect the 
absence of immediate medical attention to 
result in placing the health of the 
individual in serious jeopardy, serious 
impairment to bodily functions, or 
serious dysfunction of any bodily organ 
or part);

(c) A VA or other Federal 
facility/provider was not feasibly 
available and an attempt to use them 
before hand would not have been 
considered reasonable by a prudent 
layperson (as an example, these 
conditions would be met by evidence 
establishing that a veteran was brought 
to a hospital in an ambulance and the 
ambulance personnel determined that the 
nearest available appropriate level of 
care was at a non-VA medical center);

(d) The claim for payment or 
reimbursement for any medical care beyond 
the initial emergency evaluation and 
treatment is for a continued medical 
emergency of such a nature that the 
veteran could not have been safely 
transferred to a VA or other Federal 
facility;

(e) At the time the emergency treatment 
was furnished, the veteran was enrolled 
in the VA health care system and had 
received medical services under authority 
of 38 U.S.C. Chapter 17 within the 24-
month period preceding the furnishing of 
such emergency treatment;

(f) The veteran is financially liable to 
the provider of emergency treatment for 
that treatment;

(g) The veteran has no coverage under a 
health-plan contract for payment or 
reimbursement, in whole or in part, for 
the emergency treatment (this condition 
cannot be met if the veteran has coverage 
under a health-plan contract but payment 
is barred because of a failure by the 
veteran or provider to comply with the 
provisions of that health-plan contract, 
e.g., failure to submit a bill or medical 
records within specified time limits, or 
failure to exhaust appeals of the denial 
of payment);

(h) If the condition for which the 
emergency treatment was furnished was 
caused by an accident or work-related 
injury, the claimant has exhausted 
without success all claims and remedies 
reasonably available to the veteran or 
provider against a third party for 
payment of such treatment; and the 
veteran has no contractual or legal 
recourse against a third party that could 
reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the 
veteran's liability to the provider;

(i) The veteran is not eligible for 
reimbursement under 38 U.S.C.A. § 1728 
for the emergency treatment provided (38 
U.S.C.A. § 1728 authorizes VA payment or 
reimbursement for emergency treatment to 
a limited group of veterans, primarily 
those who receive emergency treatment for 
a service-connected disability).

See 38 C.F.R. § 17.1002.

Again, this criteria is conjunctive, not disjunctive; thus 
all criteria must be met. See Melson, supra.

Emergency room records from Florida Hospital dated February 
4, 2004, reflect that the veteran presented himself at 1544 
hours (3:44pm) to the emergency room with complaints of 
severe abdominal cramping and vomiting.  He reported that he 
ate spoiled chicken the previous day.  Initial triage 
reflects patent airway, effortless breathing, normal 
circulation, and alertness.  Mild headache and severe mid-
abdominal pain was reported.  Examination revealed 
essentially normal body systems, except for abdominal 
tenderness and a slightly elevated temperature (101.7 
degrees).  The veteran tolerated fluids without difficulty 
and was ambulatory.  Acute gastroenteritis was assessed.  The 
veteran was discharge to home at 2245 hours (10:45pm) that 
same night in stable condition.

In April 2004, VA reviewed the veteran's request for payment 
or reimbursement of the unauthorized non-VA emergency care 
under the Millennium Health Care Act.  Both a fee reviewer 
and the Chief Medical Officer, Dr. H.V, examined the claim.  
It was noted that the veteran had vomiting, mid-abdominal 
pain, and headache of one day duration, with systems within 
normal limits, no acute signs or symptoms, no acute clinical 
findings, and no signs of acute distress.  As such, the VA 
fee reviewer and Dr. H.V. found that a "prudent layperson" 
would not have reasonably expected that delay in seeking 
immediate medical attention would have been hazardous to life 
or health; they also found that VA facilities were feasibly 
available and that an attempt to use them beforehand would 
have been reasonable by a prudent layperson.

"Feasibly available" is not defined in the relevant statute 
or regulation.  See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.  
However, the provisions of 38 C.F.R. § 17.53, also for 
application, state that a VA facility may be considered as 
not feasibly available when the urgency of the applicant's 
medical condition, the relative distance of the travel 
involved, or the nature of the treatment required makes it 
necessary or economically advisable to use public or private 
facilities.  38 C.F.R. §§ 17.52, 17.53.  For example, a VA 
facility would not be feasibly available if there were 
evidence establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance personnel 
determined that the nearest available appropriate level of 
care was at a non-VA medical center.  See 38 C.F.R. 
§ 17.1002(c).

Upon review of the evidence of record, the Board finds that a 
VA facility was feasibly available at the time the veteran 
had his abdominal pain on February 4, 2004, since the 
emergency records show that the veteran arrived by car, 
apparently alone, and he was ambulatory.  Also, the veteran 
made no attempt to utilize any VA emergency care facility.  
He states that he spoke to a nurse at VAMC Orlando after 5pm 
who said that the "clinic" was closed.  This report by the 
veteran is inconsistent with the arrival time noted on the 
emergency room records from Floridal Hospital, which was 
3:44pm.  Additionally, the record does not show that any 
attempt was made find another VA emergency care facility.

It has not been shown by any competent medical evidence or 
opinion that the VA hospital was not "available" to provide 
any necessary care for the veteran.  Furthermore, it has not 
been shown that his condition was emergent, even under the 
prudent layperson standard.

The Board recognizes the veteran's financial difficulties 
from his unexpected medical expenses, in view of his lack of 
medical insurance during his sickness.  However, while the 
Board is sympathetic toward the veteran, it is bound by the 
law, and this decision is dictated by the relevant statutes 
and regulations.  As the evidence of record shows that his 
condition, albeit severely painful, was non-emergent and that 
VA facilities were feasibly available, the Board is without 
authority to grant benefits.  See 38 U.S.C.A. §§ 503, 7104; 
Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board 
further observes that "no equities, no matter how 
compelling, can create a right to payment out of the United 
States Treasury which has not been provided for by 
Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 
(1992) [citing Office of Personnel Management v. Richmond, 
496 U.S. 414, 426 (1990)].

In summary, the Board finds that the preponderance of the 
evidence is against payment of reimbursement for the 
unauthorized private medical care incurred on February 4, 
2004.  The appeal is therefore denied.


ORDER

Payment or reimbursement for the unauthorized private medical 
care incurred on February 4, 2004, is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


